This suit was brought by the appellant to recover a lot in the city of Corsicana. In the year 1883 it belonged to P.H. Cullen, who at that time conveyed it to M. Cullen. *Page 485 
Subsequently Drane, Johnson  Drane sued Hays, Martin, and P.H. Cullen for debt. S.R. Frost was one of the attorneys who brought the suit for plaintiffs. A writ of attachment was sued out by the plaintiffs and levied upon the land in controversy. The plaintiffs recovered a judgment foreclosing the attachment lien upon the lot, under which it was sold as the property of P.H. Cullen and was purchased by Drane  Son. Drane  Son brought a suit against P.H. Cullen and M. Cullen to try title. In the meantime the said S.R. Frost had become judge of the District Court, and as such presided at the trial of said cause. A judgment final was rendered in favor of the plaintiffs.
Afterward this suit was brought against the plaintiffs in that suit and S.N. Pickens, who was holding under them. The cause was tried without a jury, and a judgment was rendered for the defendants.
The plaintiffs contend that the judgment rendered in the first case in favor of Drane  Son was void, because Judge Frost was disqualified. This is the only issue in the cause. The evidence upon it is as follows:
"About the time the attachment was levied upon the house and lot in the name of M. Cullen, Drane, Johnson  Drane consulted the said Frost as to the advisability of attaching the same, and stated to the said Frost that M. Cullen had a deed to the property from P.H. Cullen, but that the said P.H. Cullen really owned the property, and that he (P.H. Cullen) collected the rents of said house, and that as a matter of fact the real title to the same was in P.H. Cullen; that Frost, without examining the records of the county or investigating the title to the lot, told the said Drane, Johnson  Drane that it mattered not in whose name the property was; if P.H. Cullen really owned it, it was subject to attachment and they could seize it for their debt."
The mandate of the Constitution is, that no judge shall sit "where he shall have been counsel in the case." It does not appear that Judge Frost had ever been of counsel in the case tried before him, nor that he had ever investigated or formed or expressed an opinion in regard to the title involved. The record fails to show that he was disqualified. Railway v. Ryan,44 Tex. 426; Slaven v. Wheeler, 58 Tex. 23.
The judgment is affirmed.
Affirmed.
Delivered December 11, 1891.
A motion for rehearing was refused. *Page 486